department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date plr-114766-00 cc psi uil memorandum for from joseph h makurath acting branch chief cc psi subject no rule on request for private_letter_ruling p w x y location location process date date date dollar_figurex on we issued a no rule letter to p p had requested rulings under sec_29 of the internal_revenue_code the facts as represented by p are as follows p is a limited_liability_company classified as a partnership for federal_income_tax purposes p is indirectly owned by w in x placed_in_service units related piping and controls and a using the patented process the facility was paced in service in location on land owned by y the purpose of the process was to clean coal for y on date p purchased of the units also on date p purchased from a second party various components of a functioning conventional coal preparation plant that had been placed_in_service in on date p purchased from a third party a dryer screen boiler pump scrubber steel storage tanks and other related coal processing equipment that had been placed_in_service in in date p assembled these components in location as a facility for producing what p represents is a solid synthetic_fuel from coal p estimates that it will claim dollar_figurex in sec_29 credits in sec_29 provides that sec_29 applies to qualified_fuels that are produced in a facility placed_in_service after date and before date and that are sold before date sec_29 provides that a facility for producing qualified_fuels described in sec_29 is treated for this purpose as being placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date for a facility that meets this condition and is originally placed_in_service after date sec_29 provides that the sec_29 credit applies to qualified_fuels that are sold before date property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function see for example sec_1_167_a_-11 of the income_tax regulations thus the sec_29 credit is not allowed for fuel produced in a facility that was originally placed_in_service for a function other than producing qualified_fuel under sec_29 and was not converted into a facility for producing qualified_fuel until after date revproc_2001_30 2001_19_irb_1163 as modified by revproc_2001_34 i r b ___ revproc_2001_30 as modified by revproc_2001_34 states that the service interprets sec_29 and g to allow the sec_29 credit for qualified_fuel produced in a facility after its modification only if the modification was placed_in_service before date or does not significantly increase the production capacity of the facility or significantly extend the life of the facility for example a facility including one of multiple facilities located at the same site may be relocated without affecting the availability of the credit if all essential components of the facility are retained and the production capacity of the relocated facility is not significantly increased at the new location if however the essential components of a single facility are combined after date with other components that were not part of the facility on date to create multiple facilities or significantly increase production capacity the credit will not be allowed for fuel produced at any of those facilities the facts of p’s ruling_request presented the following problems regarding the placed_in_service requirement of sec_29 and g the units using the process were originally placed_in_service for the specifically assigned function of cleaning coal and not for producing a solid synthetic_fuel from coal within the meaning of sec_29 the other equipment purchased by p was originally placed_in_service for the specifically assigned function of coal preparation and handling and not for producing a solid synthetic_fuel from coal within the meaning of sec_29 p’s facility was not assembled and operational until date more than two years after the required placed_in_service_date of date and the units purchased by p were originally part of a unit plant these essential components of a single facility were combined after date with other components that were not part of the facility on date if the same occurs with the remaining units then multiple facilities would be created from a single facility and the credit would not be allowed for fuel produced at any of the facilities because of these problems we do not believe that p is entitled to any sec_29 credits joseph h makurath acting branch chief branch office of associate chief_counsel passthroughs and special industries
